NO. 07-11-0357-CR

                            IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                  AT AMARILLO

                                    PANEL A

                               OCTOBER 25, 2011
                        ______________________________


                        MICHAEL ROBERT TIETZ, APPELLANT

                                      V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

               FROM THE 47[TH] DISTRICT COURT OF RANDALL COUNTY;

                  NO. 2,807-A; HONORABLE DAN L. SCHAAP, JUDGE

                        _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.
                             ABATEMENT AND REMAND
	Following an open plea of guilty, Appellant, Michael Robert Tietz, was convicted of driving while intoxicated, enhanced, and sentenced to six years confinement.  Appellant timely perfected this appeal.  The clerk record filed on October 19, 2011, contains the Trial Court's Certification of Defendant's Right of Appeal.  However, the certification is not signed by Appellant as required by Rule 25.2(d) of the Texas Rules of Appellate Procedure.
	Consequently, we abate this appeal and remand this cause to the trial court for further proceedings.  Upon remand, the trial court shall utilize whatever means necessary to secure a proper Certification of Defendants Right of Appeal in compliance with Rule 25.2(d).  Once properly completed and executed, the certification shall be included in a supplemental clerks record.  See Tex. R. App. P. 34.5(c)(2).  The trial court shall cause this supplemental clerk's record to be filed with the Clerk of this Court by November 30, 2011. This order constitutes notice to all parties, pursuant to Rule 37.1 of the Texas Rules of Appellate Procedure, of the defective certification.  If a supplemental clerks record containing a proper certification is not filed in accordance with this order, this matter will be referred to the Court for dismissal.  See Tex. R. App. P. 25.2(d). 
	It is so ordered.
							Per Curiam
Do not publish.